DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During the telephone conversation with the attorney Zaheer Bajwa on November 12, 2020, it was stated by the attorney that the applicant intended to file “response to election/restriction” dated 11/10/2020 with traverse and not without traverse. Examiner acknowledged it and have considered “response to election/restriction” dated 11/10/2020 with traverse in the current office action.
Applicant's election with traverse of species 2 in the reply filed on November 10, 2020 is acknowledged.  The traversal is on the ground(s) that “Species 1 and 2 are part of an overlapping search area as the alleged species contain similar structures. Specifically, Species 2, Figs. 3A-3D, 6A-6C show an implementation of Species 1, which is schematically represented in Figs. 2A-2C. Specifically in Figs. 2A-2C a schematic representation of a one-way valve is illustrated and an exemplary embodiment of the one-way valve is illustrates in Figs. 3A-3D, 6A-6C to better discuss the details of the structure. For example, Applicant’s Specification in para. 0064 states “In an exemplary embodiment, hydraulic-powered air compressor 30 may be similar. Accordingly, Applicant respectfully traverses the outstanding Election requirement on the grounds that a search and examination of the application would not place a serious burden on the Examiner.” 
This is found to be persuasive. Therefore, the requirement has been withdrawn.
Specification
The disclosure is objected to because of the following informality: In ¶60, line 4: “2066” should read --2068--. Appropriate correction is required.
Claim Objections
Claims 1 – 15 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, lines 13-14: “the compressor piston” should read --a compressor piston--.
Claim 2, line 3: “a compressor piston” should read --the compressor piston--.
Claims 3 – 15 are objected to for being dependent on claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitation(s) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “mechanism" coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 1) hydraulic actuating mechanism configured to drive a reciprocating motion of the compressor piston within the compression cylinder: the corresponding structure 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Nobuhiro (JP 2000186667 – herein after Nakamura) in view of Mann, Ken (US 6,537,039 – herein after Mann) and Chien, Chao C. (US 4072210 – herein after Chien).
In reference to claim 1, Nakamura teaches a hydraulic-powered air compressor system (in fig. 3), the air compressor system (3) comprising: a reciprocating compressor (22A, 22B) comprising: a compression cylinder (as seen in the fig. 3); and a compressor piston assembly (24) movably disposed within the compression cylinder, opposite sides of the compressor piston assembly respectively defining a rod chamber (22b) and a front chamber (22a) in an interior of the compression cylinder, the front chamber comprising an air intake port
Nakamura remains silent on the hydraulic powered air compressor system being portable and detachably connected to a hydraulic power system of a vehicle; and wherein the hydraulic actuating mechanism is detachable connected to the hydraulic power system.
However, Mann teaches (see col. 2, lines 40-59) a hydraulic drive portable air compressor system (1), wherein the hydraulic actuating mechanism (6) is detachable to the hydraulic power system (3) of a vehicle (2).
Therefore, it would have been obvious to the person of ordinary skill in the art to modify the hydraulic actuating mechanism in the system of Nakamura detachable and making the system of Nakamura portable as taught by Mann in order to obtain the benefits such as the portable compressor system that could conveniently be temporarily powered by, and/or mounted on a vehicle and that can be easily moved from one such vehicle to another, as recognized by Mann (Col. 1, lines 53-55).
Nakamura does not teach the compressor piston assembly comprising a one-way valve, the one-way valve configured to fluidically connect the rod chamber and the front chamber responsive to an air pressure in the front chamber being higher than an air pressure in the rod chamber.
However, Chein teaches a compressor (in fig. 6), wherein the compressor piston assembly (108+110) comprising a one-way valve (124’, 126’), the one-way valve configured to fluidically connect the rod chamber and the front chamber responsive to an air pressure in the front chamber being 
Therefore, it would have been obvious to the person of ordinary skill in the art to modify the hydraulic-powered air compressor system of Nakamura by providing the piston with orifice and a flap valve using the teaching of Chein for the purpose of providing the feature of switching from one mode of operation to another, as recognized by Chein (col. 2, lines 50-53). Doing so would require discharge fluid lines (5A, 5B) in the system of Nakamura to be relocated near chambers (22b), thus further allowing the reduction in axial length of the compressor system of Chein.
In reference to claim 15, Nakamura, as modified, teaches the system, (in Nakamura, fig. 3) wherein the air intake port (4A, 4B) is controlled by a one-way valve (41), the one-way valve configured to allow ambient air to be drawn into the front chamber (22a) via the air intake port and to prevent compressed air to be discharged out of the front chamber via the air intake port.
Claims 7 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Mann and Chien and further in view of Caldwell et al. (US 2017/0284388 – herein after Caldwell).
Regarding claim 7,
Nakamura teaches the system, wherein the hydraulic actuating mechanism comprises: a hydraulic unit (3); a directional control valve (13) attached to the hydraulic unit, the hydraulic unit configured to actuate the directional control valve (13); and a double-acting cylinder (21) connected in fluid communication with the 
Nakamura remains silent on the hydraulic unit being a radial-piston hydraulic motor.
However, Caldwell teaches the utilization of the hydraulic unit in the form of a radial-piston hydraulic motor (see ¶197 and fig. 2 or fig. 6 or fig. 7 or figs. 34-37) for the actuation of hydraulic piston.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic hydraulic unit and the directional control valve (13) in the modified system of Nakamura with the specific radial-piston hydraulic motor and it’s corresponding control valve as taught by Caldwell in order to obtain the predictable result of the hydraulic unit actuating the hydraulic piston in order to drive a compressor piston for compressing the air. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Regarding claim 11,
Nakamura teaches the system, wherein (fig. 3) opposite sides of the hydraulic piston (23) respectively defining a first chamber (one on left) and a second chamber (one on right) in an interior of the double-acting cylinder (21), the hydraulic piston (23) configured to be movable in two directions responsive to relative magnitudes of hydraulic oil pressure in the first chamber and the second chamber (as seen in fig. 3).
Regarding claim 12,
Nakamura, as modified, teaches the system, wherein (in Nakamura) the directional control valve (13) comprises (it is to be noted that the schematic of directional control valve in fig. 6/7 of Caldwell is same as that of applicant’s valve 142 shown in fig. 1, thus the directional control valve of Caldwell has the following claimed features since it performs the same way as that of applicant’s directional valve): a cylindrical valve housing, the cylindrical valve housing comprising a first working port and a second working port oppositely disposed along a periphery of the cylindrical valve housing, the first working port (via 7a) connected in fluid communication with the first chamber, the second working port (via 7b) connected in fluid communication with the second chamber; and a valve element rotatably and coaxially mounted within the cylindrical valve housing, the valve element comprising a cylindrical body with a first recess and a second recess oppositely disposed along a periphery of the cylindrical body, the valve element coupled to the radial-piston hydraulic motor (of Caldwell).
Regarding claim 13,
Nakamura, as modified, teaches the system, wherein the first recess comprises a first flow channel in fluid communication with an oil pump of the hydraulic power system of the vehicle via a pressure line and wherein the second recess comprises a second flow channel in fluid communication with an oil tank of the hydraulic power system of the vehicle via a tank line (this radial piston motor of Caldwell would be connected to vehicle 2 by hoses 9 shown in Mann, in view of disclosure in Mann: the vehicle would have the claimed features of oil pump and oil tank in order to provide hydraulic fluid to the hydraulic motor; also see ¶3 in translation of Nakamura which also 
Regarding claim 14,
Nakamura, as modified, teaches the system, wherein the radial-piston hydraulic motor is configured to drive a rotational movement of the valve element within the cylindrical valve housing alternately placing the first recess and the second recess in fluid communication with a corresponding one of the first working port and the second working port (the radial-piston hydraulic motor of Caldwell is capable of having the claimed features).
Allowable Subject Matter
Claims 2 – 6 and 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, the prior art(s) alone or in combination fails to teach a specific structure of the compressor piston as claimed. Modifying the compressor piston as taught by Chein in the modified compressor system of Nakamura would destroy the sole purpose of Chein’s piston of providing the ability to switch from one mode of operation to another, as recognized by Chein (col. 2, lines 50-53).
With respect to claim 8, the prior art(s) alone or in combination fails to teach a specific type of housing that (a) houses the double-acting cylinder of the hydraulic drive and (b) also defines a hollow space to store the compressed air in. This arrangement 
Claims 3 – 6 depend on claim 2. 
Claims 9 and 10 depend on claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746